Case 1:20-cv-02450-JHR-JS Document 1-1 Filed 03/06/20 Page 1 of 17 PagelD: 8

EXHIBIT A
Case 1:20-cv-02450-JHR-JS Document 1-1 Filed 03/06/20 Page 2 of 17 PagelD: 9
BUR-L-002500-19 11/27/2019 1:04:47 PM Pg 1 of 7 Trans ID: LCV20192197988

VLASAC & SHMARUK, LLC
John M. Vlasac, Jr.

Attorney ID # 020042000

485B Route 1 South, Suite 120
Iselin, NJ 08830

732-494-3600

(f) 732-494-3601

Attorneys for Plaintiff

 

RICHARD JOHNSON, SUPERIOR COURT OF NEW JERSEY
LAW DIVISION-BURLINGTONCOUNTY
Plaintiff,
VS. Docket Number: BUR-L-
WAL-MART RE BUS INC. #2841, JOHN CIVIL ACTION
DOES 1 - 5 (said names being fictitious, real
names unknown), JOHN DOES 6 - 10 (said COMPLAINT AND JURY DEMAND

names being fictitious, real names unknown),
ABC CORPS. 1 - 5 (said names being
fictitious, real names unknown) and ABC
CORPS 6 - 10 (said names being fictitious,
real names unknown,

Defendant(s)

 

Plaintiff, RICHARD JOHNSON, residing at 24664 E. Main St, Community of Columbus,
Township of Mansfield, County of Burlington, State of New Jersey, by way of Complaint against

the defendants, say:

FIRST COUNT

1. On or about March 16, 2018, plaintiff, RICHARD JOHNSON, was properly and
lawfully at/on or near the property owned, operated, managed or controlled by the defendants,
WAL-MART RE BUS INC. #2841, JOHN DOES 1-5 (said names being fictitious, real names
unknown), and ABC CORPS. 1-5 (said names being fictitious, real names unknown), said property
located at 1740 Route 38 in Township of Lumberton, State of New Jersey. Plaintiff, RICHARD
JOHNSON, was ultimately caused to fall due to water, wet papers towels laying on the floor and/or

an unsafe passageway in the poorly maintained bathroom of the subject property.

 

 

 
Case 1:20-cv-02450-JHR-JS Document 1-1 Filed 03/06/20 Page 3 of 17 PagelID: 10
BUR-L-002500-19 11/27/2019 1:04:47 PM Pg 2 of 7 Trans ID: LCV20192197988

2. At the time and place aforesaid, the defendants, WAL-MART RE BUS INC. #2841,
JOHN DOES 1-5 (said names being fictitious, real names unknown), and ABC CORPS. 1-5 (said
names being fictitious, real names unknown), were owners, operators, and/or property managers
of the property/bathrooms and as such were responsible for the operation, management, inspection,
control and maintenance of said premises/bathrooms.

3. At the time and place aforesaid, the defendants, WAL-MART RE BUS INC. #2841,
JOHN DOES 1-5 (said names being fictitious, real names unknown), and ABC CORPS. 1-5 (said
names being fictitious, real names unknown), so negligently, recklessly, and/or carelessly owned,
controlled, managed, operated, and/or maintained the property/bathroom so as to cause a
hazardous condition to exist which caused the plaintiff to fall, more specifically due to water, wet
papers towels laying on the floor and/or an unsafe passageway in the poorly maintained bathroom
of the subject property owned by the defendants.

4. As a direct and proximate result of the negligence of the defendants as aforesaid,
the plaintiff, RICHARD JOHNSON, sustained serious and permanent injuries. He has suffered
and will in the future suffer great pain; he has and will in the future be required to expend large
sums of money for the cure and treatment of his injuries; and he has been and will in the future be
unable to pursue his normal daily activities as before.

WHEREFORE, the plaintiff, RICHARD JOHNSON, demands judgment against the
defendants, WAL-MART RE BUS INC. #2841, JOHN DOES 1-5 (said names being fictitious,
real names unknown), and ABC CORPS. 1-5 (said names being fictitious, real names unknown),
either jointly, severally or in the alternative for damages together with interests and costs of suit.

SECOND COUNT

1. Plaintiffs repeat and adopt each and every allegation of the First Count of the

 

 

 
Case 1:20-cv-02450-JHR-JS Document 1-1 Filed 03/06/20 Page 4 of 17 PagelD: 11
BUR-L-002500-19 11/27/2019 1:04:47 PM Pg 3 of 7 Trans ID: LCV20192197988

Complaint as if same were fully set forth herein at length.

2. At the time and place aforesaid, defendants, JOHN DOES 6-10 (said names being
fictitious, real names unknown), and ABC CORPS. 6-10 (said names being fictitious, real names
unknown), were the persons/entities hired or contracted by the defendant owners WAL-MART
RE BUS INC. #2841, JOHN DOES 1-5 (said names being fictitious, real names unknown), and
ABC CORPS. 1-5 (said names being fictitious, real names unknown) to treat, clean and/or
maintain the subject property specifically with regard to maintenance and/or upkeep of the subject
property/bathroom.

3. At the time and place aforesaid, the defendants, JOHN DOES 6-10 (said names
being fictitious, real names unknown), and ABC CORPS. 6-10 (said names being fictitious, real
names unknown) through their agents, servants and/employees, so negligently, carelessly and/or
recklessly treated, cleaned and/or maintained the subject property/bathroom in failing to maintain
and/or upkeep the subject property/bathroom so as to cause a hazardous condition to exist which
caused the plaintiff to fall, more specifically due to water, wet papers towels laying on the floor
and/or an unsafe passageway in the poorly maintained bathroom of the subject property owned by
the defendants..

4, As a direct and proximate result of the negligence of the defendants as aforesaid,
the plaintiff, RICHARD JOHNSON, sustained serious and permanent injuries. He has suffered
and will in the future suffer great pain; he has and will in the future be required to expend large
sums of money for the cure and treatment of his injuries; and he has been and will in the future be
unable to pursue his normal daily activities as before.

WHEREFORE, the plaintiff, RICHARD JOHNSON, demands judgment against the

defendants, WAL-MART RE BUS INC. #2841, JOHN DOES 1-5 (said names being fictitious,

 

 

 
Case 1:20-cv-02450-JHR-JS Document 1-1 Filed 03/06/20 Page 5 of 17 PagelD: 12
BUR-L-002500-19 11/27/2019 1:04:47 PM Pg 4 of 7 Trans ID: LCV20192197988

real names unknown), JOHN DOES 6-10 (said names being fictitious, real names unknown), ABC
CORPS. 1-5 (said names being fictitious, real names unknown) and ABC CORPS. 6-10 (said
names being fictitious, real names unknown), either jointly, severally or in the alternative for
damages together with interests and costs of suit.
THIRD COUNT

1. Plaintiffs repeat and adopt each and every allegation of the First and Second Count
of the Complaint as if same were fully set forth herein at length.

2. At the time and place aforesaid, defendants, WAL-MART RE BUS INC. #2841,
JOHN DOES 1-5 (said names being fictitious, real names unknown), and ABC CORPS. 1-5 (said
names being fictitious, real names unknown) negligently, carelessly and/or recklessly hired,
supervised and/or inspected the work/services provided by the defendants, JOHN DOES 6-10 (said
names being fictitious, real names unknown) and ABC CORPS. 6-10 (said names being fictitious,
real names unknown) so as to cause a hazardous condition to exist which caused the plaintiff to
fall, more specifically due to water, wet papers towels laying on the floor and/or an unsafe
passageway in the poorly maintained bathroom of the subject property owned by the defendants.

3. As a direct and proximate result of the negligence of the defendants as aforesaid,
the plaintiff, RICHARD JOHNSON, sustained serious and permanent injuries. He has suffered
and will in the future suffer great pain; he has and will in the future be required to expend large
sums of money for the cure and treatment of her injuries; and he has been and will in the future be
unable to pursue his normal daily activities as before.

WHEREFORE, the plaintiff, RICHARD JOHNSON, demands judgment against the
defendants, WAL-MART RE BUS INC. #2841, JOHN DOES 1-5 (said names being fictitious,

real names unknown), JOHN DOES 6-10 (said names being fictitious, real names unknown), ABC

 

 

 
Case 1:20-cv-02450-JHR-JS Document 1-1 Filed 03/06/20 Page 6 of 17 PagelD: 13
BUR-L-002500-19 11/27/2019 1:04:47 PM Pg 5 of 7 Trans ID: LCV20192197988

CORPS. 1-5 (said names being fictitious, real names unknown), ABC CORPS. 6-10 (said names
being fictitious, real names unknown) either jointly, severally or in the alternative for damages,
together with interests and costs of suit.
JURY DEMAND
Plaintiffs demand trial by jury on all issues.
NOTICE OF DESIGNATION OF TRIAL COUNSEL

PLEASE TAKE NOTICE that pursuant to the Rules of the Court, John M. Vlasac, SJr.,

Esq. is hereby designated as trial counsel of the within matter.
DEMAND FOR ANSWERS TO INTERROGATORIES

Pursuant to Rule 4:17-1(b), the plaintiff hereby demands that the defendant provide
answers to the uniform interrogatories as set forth in Form C and C(1) of Appendix II of the rules
Governing the Courts of the State of New Jersey.

DEMAND FOR DISCOVERY OF
INSURANCE COVERAGE

Pursuant to R. 4:10-2(b) demand is hereby made that you disclose to the undersigned
whether there are any insurance agreements or policies under which any person or firm carrying
on an insurance business may be liable to satisfy part or all of a judgment which may be entered

in this action or to indemnify or reimburse for payments made to satisfy the judgment.
Yes ( ) No (_ )

If the answer is “yes” state the type of each policy for which coverage exists:

General Liability Yes( ) No( )
Commercial Yes( ) No()
Umbrella Yes( ) No( )
Excess Yes( ) No( )
Othis Yes( ) No( )

If the answer is “yes” attach a copy of each policy or, in the alternative, state under oath or
certification the following:

 

 

 
Case 1:20-cv-02450-JHR-JS Document 1-1 Filed 03/06/20 Page 7 of 17 PagelD: 14
BUR-L-002500-19 11/27/2019 1:04:47 PM Pg 6 of 7 Trans ID: LCV20192197988

(a) Policy Number

(b) Name and address of insuror or issuer

(c) inception and expiration dates

(d) names and addresses of all persons insured thereunder

(e) personal injury limits

(f) property damage limits

(g) medical payment limits

(h) name and address of person who has custody and possession thereof
(i) where and when each policy or agreement can be inspected and copied.

CERTIFICATION

I certify that the within matter is not the subject of any other pending court or arbitration

proceeding.

VLASAC & SHMARUK, LLC
Attorney for the Plaintiffs

/s/ John M. Vlasac, Jr., Esq.
JOHN M. VLASAC JR., ESQ.
Dated: November 27, 2019

CERTIFICATION PURSUANT TO R. 4:5-1

I, JOHN M. VLASAC, JR., hereby certify as follows:

1. I am attorney at law of the State of New Jersey and am a member of the firm and
as such, I am fully familiar with same.

2. To the best of my knowledge, confirmation and belief, there is no other action
pending about the subject matter of this Complaint in the Superior Court of New Jersey, Law
Division, Burlington County. Additionally, there are no other persons known to me who should

be added as parties to this matter, nor are there any other actions contemplated.

 

 

 
Case 1:20-cv-02450-JHR-JS Document 1-1 Filed 03/06/20 Page 8 of 17 PagelD: 15
BUR-L-002500-19 11/27/2019 1:04:47 PM Pg 7 of 7 Trans ID: LCV20192197988

3. I do hereby certify that the foregoing statements made by me are true to the best of

my knowledge. I am aware that if any of the foregoing statements made by me are willfully false,

I am subject to punishment.

VLASAC & SHMARUK, LLC
Attorney for the Plaintiffs

/s/ John M.Vlasac, Jr., Esq.
JOHN M. VLASAC JR., ESQ.

Dated: November 27, 2019

 

 

 
Case 1:20-cv-02450-JHR-JS Document 1-1 Filed 03/06/20 Page 9 of 17 PagelD: 16
BUR-L-002500-19 11/27/2019 1:04:47 PM Pg 1 of 1 Trans ID: LCV20192197988

Civil Case Information Statement

Case Details: BURLINGTON | Civil Part Docket# L-002500-19

Case Caption: JOHNSON RICHARD VS WAL-MART RE Case Type: PERSONAL INJURY

BUS INC. #2841 Document Type: Complaint with Jury Demand

Case Initiation Date: 11/27/2019 Jury Demand: YES - 6 JURORS

Attorney Name: JOHN MICHAEL VLASAC Is this a professional malpractice case? NO

Firm Name: VLASAC & SHMARUK, LLC Related cases pending: NO

Address: 485B ROUTE 1 SOUTH STE 120 If yes, list docket numbers:

ISELIN NJ 08830 Do you anticipate adding any parties (arising out of same
Phone: 7324943600 transaction or occurrence)? NO

Name of Party: PLAINTIFF : JOHNSON, RICHARD
Name of Defendant’s Primary Insurance Company
(if known): Claims Management, Inc.

THE INFORMATION PROVIDED ON THIS FORM CANNOT BE INTRODUCED INTO EVIDENCE
CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION

Do parties have a current, past, or recurrent relationship? NO
If yes, is that relationship:
Does the statute governing this case provide for payment of fees by the losing party? NO

Use this space to alert the court to any special case characteristics that may warrant individual
management or accelerated disposition:

Do you or your client need any disability accommodations? YES
if yes, please identify the requested accommodation:
MOBILITY AIDS (WHEELCHAIR-GURNEY-BED)

Will an interpreter be needed? NO
If yes, for what language:

Please check off each applicable category: Putative Class Action? NO Title 59? NO

| certify that confidential personal identifiers have been redacted from documents now submitted to the
court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

11/27/2019 Is! JOHN MICHAEL VLASAC
Dated Signed
Case 1:20-cv-02450-JHR-JS Document 1-1 Filed 03/06/20 Page 10 of 17 PagelD: 17
BURL 002500-19 11/28/2019 4:44:26 AM Pg1of1 Trans ID: LCV20192201687

BURLINGTON COUNTY
SUPERIOR COURT
49 RANCOCAS ROAD
MT HOLLY NJ 08060
TRACK ASSIGNMENT NOTICE
COURT TELEPHONE NO. (609) 288-9500
COURT HOURS 8:30 AM - 4:30 PM

DATE: NOVEMBER 27, 2019
RE: JOHNSON RICHARD VS WAL-MART RE BUS INC. #2841
DOCKET: BUR L -002500 19

THE ABOVE CASE HAS BEEN ASSIGNED TO: TRACK 2.

DISCOVERY IS 300 DAYS AND RUNS FROM THE FIRST ANSWER OR 90 DAYS
FROM SERVICE ON THE FIRST DEFENDANT, WHICHEVER COMES FIRST.

THE PRETRIAL JUDGE ASSIGNED IS: HON SUSAN L. CLAYPOOLE

IF YOU HAVE ANY QUESTIONS, CONTACT TEAM 003
AT: (609) 288-9500.

IF YOU BELIEVE THAT THE TRACK IS INAPPROPRIATE YOU MUST FILE A
CERTIFICATION OF GOOD CAUSE WITHIN 30 DAYS OF THE FILING OF YOUR PLEADING.
PLAINTIFF MUST SERVE COPIES OF THIS FORM ON ALL OTHER PARTIES IN ACCORDANCE
WITH R.4:5A-2.
ATTENTION:

ATT: JOHN M. VLASAC

VLASAC & SHMARUK, LLC

485B ROUTE 1 SOUTH

STE 120

ISELIN NJ 08830

ECOURTS
“4

 

 

Se 1:20-cv-02450-JHR-JS Document 1-1 Filed 03/06/20 Page 11 of 17 PagelD: 18

BUR-L-002500-19 02/24/2020 3:46:01 PM Pg 1 of 7 Trans ID: LCV2020381220

VLASAC & SHMARUK, LLC
John M. Vlasac, Jr.

Attorney ID # 020042000

485B Route | South, Suite 120
Iselin, NJ 08830

732-494-3600

(f) 732-494-3601

 

Attorneys for Plaintiff
RICHARD JOHNSON, SUPERIOR COURT OF NEW JERSEY
LAW DIVISION-BURLINGTONCOUNTY
Plaintiff,
VS. Docket Number: BUR-L-2500-19
WAL-MART STORES EAST, LP, JOHN CIVIL ACTION
DOES | - 5 (said names being fictitious, real
names unknown), JOHN DOES 6 - 10 (said COMPLAINT AND JURY DEMAND

names being fictitious, real names unknown),
ABC CORPS. | - 5 (said names being
fictitious, real names unknown) and ABC
CORPS 6 - 10 (said names being fictitious,
real names unknown,

 

Defendant(s)
Plaintiff, RICHARD JOHNSON, residing at 24664 E. Main St, Community of Columbus,
Township of Mansfield, County of Burlington, State of New Jersey, by way of Complaint against

the defendants, say:

FIRST COUNT

1. On or about March 16, 2018, plaintiff, RICHARD JOHNSON, was properly and
lawfully at/on or near the property owned, operated, managed or controlled by the defendants,
WAL-MART STORES EAST, LP, JOHN DOES 1-5 (said names being fictitious, real names
unknown), and ABC CORPS. 1-5 (said names being fictitious, real names unknown), said property
located at 1740 Route 38 in Township of Lumberton, State of New Jersey. Plaintiff, RICHARD
JOHNSON, was ultimately caused to fall due to water, wet papers towels laying on the floor and/or

an unsafe passageway in the poorly maintained bathroom of the subject property.

 
Case 1:20-cv-02450-JHR-JS Document 1-1 Filed 03/06/20 Page 12 of 17 PagelD: 19
BUR-L-002500-19 02/24/2020 3:46:01 PM Pg 2 of 7 Trans ID: LCV202038122

2. At the time and place aforesaid, the defendants, WAL-MART STORES EAST, LP,
JOHN DOES 1-5 (said names being fictitious, real names unknown), and ABC CORPS. 1-5 (said
names being fictitious, real names unknown), were owners, operators, and/or property managers
of the property/bathrooms and as such were responsible for the operation, management, inspection,
control and maintenance of said premises/bathrooms.

3. At the time and place aforesaid, the defendants, WAL-MART STORES EAST, LP,
JOHN DOES 1-5 (said names being fictitious, real names unknown), and ABC CORPS. 1-5 (said
names being fictitious, real names unknown), so negligently, recklessly, and/or carelessly owned,
controlled, managed, operated, and/or maintained the property/bathroom so as to cause a
hazardous condition to exist which caused the plaintiff to fall, more specifically due to water, wet
papers towels laying on the floor and/or an unsafe passageway in the poorly maintained bathroom
of the subject property owned by the defendants.

4. As a direct and proximate result of the negligence of the defendants as aforesaid,
the plaintiff, RICHARD JOHNSON, sustained serious and permanent injuries. He has suffered
and will in the future suffer great pain; he has and will in the future be required to expend large
sums of money for the cure and treatment of his injuries; and he has been and will in the future be
unable to pursue his normal daily activities as before.

WHEREFORE, the plaintiff, RICHARD JOHNSON, demands judgment against the
defendants, WAL-MART STORES EAST, LP, JOHN DOES 1-5 (said names being fictitious, real
names unknown), and ABC CORPS. 1-5 (said names being fictitious, real names unknown), either
jointly, severally or in the alternative for damages together with interests and costs of suit.

SECOND COUNT

1. Plaintiffs repeat and adopt each and every allegation of the First Count of the

 

 

 
Case 1:20-cv-02450-JHR-JS Document 1-1 Filed 03/06/20 Page 13 of 17 PagelD: 20
BUR-L-002500-19 02/24/2020 3:46:01 PM Pg 3 of 7 Trans ID: LCV2020381220

Complaint as if same were fully set forth herein at length.

2. At the time and place aforesaid, defendants, JOHN DOES 6-10 (said names being
fictitious, real names unknown), and ABC CORPS. 6-10 (said names being fictitious, real names
unknown), were the persons/entities hired or contracted by the defendant owners WAL-MART
STORES EAST, LP, JOHN DOES 1-5 (said names being fictitious, real names unknown), and
ABC CORPS. 1-5 (said names being fictitious, real names unknown) to treat, clean and/or
maintain the subject property specifically with regard to maintenance and/or upkeep of the subject
property/bathroom.

3, At the time and place aforesaid, the defendants, JOHN DOES 6-10 (said names
being fictitious, real names unknown), and ABC CORPS. 6-10 (said names being fictitious, real
names unknown) through their agents, servants and/employees, so negligently, carelessly and/or
recklessly treated, cleaned and/or maintained the subject property/bathroom in failing to maintain
and/or upkeep the subject property/bathroom so as to cause a hazardous condition to exist which
caused the plaintiff to fall, more specifically due to water, wet papers towels laying on the floor
and/or an unsafe passageway in the poorly maintained bathroom of the subject property owned by
the defendants..

4, As a direct and proximate result of the negligence of the defendants as aforesaid,
the plaintiff, RICHARD JOHNSON, sustained serious and permanent injuries. He has suffered
and will in the future suffer great pain; he has and will in the future be required to expend large
sums of money for the cure and treatment of his injuries; and he has been and will in the future be
unable to pursue his normal daily activities as before.

WHEREFORE, the plaintiff, RICHARD JOHNSON, demands judgment against the

defendants, WAL-MART STORES EAST, LP, JOHN DOES 1-5 (said names being fictitious, real

 

 

 
Case 1:20-cv-02450-JHR-JS Document 1-1 Filed 03/06/20 Page 14 of 17 PagelD: 21
BUR-L-002500-19 02/24/2020 3:46:01 PM Pg 4 of 7 Trans ID: LCV2020381220

names unknown), JOHN DOES 6-10 (said names being fictitious, real names unknown), ABC
CORPS. 1-5 (said names being fictitious, real names unknown) and ABC CORPS. 6-10 (said
names being fictitious, real names unknown), either jointly, severally or in the alternative for
damages together with interests and costs of suit.
THIRD COUNT

1. Plaintiffs repeat and adopt each and every allegation of the First and Second Count
of the Complaint as if same were fully set forth herein at length.

2. At the time and place aforesaid, defendants, WAL-MART STORES EAST, LP,
JOHN DOES 1-5 (said names being fictitious, real names unknown), and ABC CORPS. 1-5 (said
names being fictitious, real names unknown) negligently, carelessly and/or recklessly hired,
supervised and/or inspected the work/services provided by the defendants, JOHN DOES 6-10 (said
names being fictitious, real names unknown) and ABC CORPS. 6-10 (said names being fictitious,
real names unknown) so as to cause a hazardous condition to exist which caused the plaintiff to
fall, more specifically due to water, wet papers towels laying on the floor and/or an unsafe
passageway in the poorly maintained bathroom of the subject property owned by the defendants.

3. As a direct and proximate result of the negligence of the defendants as aforesaid,
the plaintiff, RICHARD JOHNSON, sustained serious and permanent injuries. He has suffered
and will in the future suffer great pain; he has and will in the future be required to expend large
sums of money for the cure and treatment of her injuries; and he has been and will in the future be
unable to pursue his normal daily activities as before.

WHEREFORE, the plaintiff, RICHARD JOHNSON, demands judgment against the
defendants, WAL-MART STORES EAST, LP, JOHN DOES 1-5 (said names being fictitious, real

names unknown), JOHN DOES 6-10 (said names being fictitious, real names unknown), ABC

 

 

 
Se 1:20-cv-02450-JHR-JS Document 1-1 Filed 03/06/20 Page 15 of 17 PagelD: 22
BUR-L-002500-19 02/24/2020 3:46:01 PM Pg 5 of 7 Trans ID: LCV2020381220

CORPS. 1-5 (said names being fictitious, real names unknown), ABC CORPS. 6-10 (said names
being fictitious, real names unknown) either jointly, severally or in the alternative for damages,
together with interests and costs of suit.
JURY DEMAND
Plaintiffs demand trial by jury on all issues.
NOTICE OF DESIGNATION OF TRIAL COUNSEL

PLEASE TAKE NOTICE that pursuant to the Rules of the Court, John M. Vlasac, Jr.,

Esq. is hereby designated as trial counsel of the within matter.
DEMAND FOR ANSWERS TO INTERROGATORIES

Pursuant to Rule 4:17-1(b), the plaintiff hereby demands that the defendant provide
answers to the uniform interrogatories as set forth in Form C and C(1) of Appendix II of the rules
Governing the Courts of the State of New Jersey.

DEMAND FOR DISCOVERY OF
INSURANCE COVERAGE

Pursuant to R. 4:10-2(b) demand is hereby made that you disclose to the undersigned
whether there are any insurance agreements or policies under which any person or firm carrying
on an insurance business may be liable to satisfy part or all of a judgment which may be entered

in this action or to indemnify or reimburse for payments made to satisfy the judgment.
Yes ( ) No (_ )

If the answer is “yes” state the type of each policy for which coverage exists:

General Liability Yes( ) No( )
Commercial Yes( ) No( )
Umbrella Yes() No( )
Excess Yes( ) No( )
Othis Yes( ) No( )

If the answer is “yes” attach a copy of each policy or, in the alternative, state under oath or
certification the following:

 

 

 
Case 1:20-cv-02450-JHR-JS Document 1-1 Filed 03/06/20 Page 16 of 17 PagelD: 23
BUR-L-002500-19 02/24/2020 3:46:01 PM Pg 6 of 7 Trans ID: LCV2020381220

(a) Policy Number

(b) Name and address of insuror or issuer

(c) inception and expiration dates

(d) names and addresses of all persons insured thereunder

(e) personal injury limits

(f) property damage limits

(g) medical payment limits

(h) name and address of person who has custody and possession thereof
(i) where and when each policy or agreement can be inspected and copied.

CERTIFICATION

I certify that the within matter is not the subject of any other pending court or arbitration

proceeding.

VLASAC & SHMARUK, LLC
Attorney for the Plaintiffs

/s/ John M.Vlasac, Jr.. Esq.
JOHN M. VLASAC JR., ESQ.
Dated: February 24, 2020

CERTIFICATION PURSUANT TO R. 4:5-1

I, JOHN M. VLASAC, JR., hereby certify as follows:

Hl. I am attorney at law of the State of New Jersey and am a member of the firm and
as such, I am fully familiar with same.

2. To the best of my knowledge, confirmation and belief, there is no other action
pending about the subject matter of this Complaint in the Superior Court of New Jersey, Law
Division, Burlington County. Additionally, there are no other persons known to me who should

be added as parties to this matter, nor are there any other actions contemplated.

 

 

 
Ca e 1:20-cv-02450-JHR-JS Document 1-1 Filed 03/06/20 rage 17 of 17 PagelD: 24
P BUR-L-002500-19 02/24/2020 3:46:01 PM Pg 7 of 7 Trans ID: LCV202038122

3. I do hereby certify that the foregoing statements made by me are true to the best of
my knowledge. I am aware that if any of the foregoing statements made by me are willfully false,
I am subject to punishment.

VLASAC & SHMARUK, LLC
Attorney for the Plaintiffs

/s/ John M.Vilasac, Jr.. Esq.
JOHN M. VLASAC JR., ESQ.

Dated: February 24, 2020

 

 

 
